SoS eH HN DA FP W YN Fe

No NY NY NY NY NV WN WN NOR RR RR Re eee eee
oN DO ON BP WO NY KF OD OBO ON DA WN BP WW NO KH CO

MICHAEL BAILEY
United States Attorney
District of Arizona i
DAVID A. PIMSNER | BY
Arizona State Bar No. 007480
TODD M. ALLISON

Arizona State Bar No. 026936
Assistant United States Attorney
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: david.pimsner@usdoj.gov
Email: Todd.Allison@usdoj.gov
Attorneys for Plainti

  

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. CR-20-08098-PCT-SPL (ESW)

Plaintiff,
INDICTMENT

VIO: 18 U.S.C. § 844(e)

(Threats to Damage and Destroy
Loren Reed, a Building by Means of Fire)
Count 1

VS.

Defendant.

 

 

 

THE GRAND JURY CHARGES:
COUNT 1

 

On or between May 30, 2020 and June 2, 2020, in the District of Arizona, the

defendant, LOREN REED, through the use of the internet and telephone, instruments of

interstate or foreign commerce, willfully made a threat, and alternatively, maliciously

conveyed false information knowing the same to be false, concerning an attempt and

alleged attempt being made, and to be made, to unlawfully damage and destroy the Page

Magistrate Court building, all by means of fire.

 
Oo CO NI DH A SR WD NO

NO po Bw BP HN DH KN KD DN kw eB mw ee ee
oOo SN DO UO BP W NO KF DT HO fF NHYD DT Fe WD YY YK CO

 

All in violation of Title 18, United States Code, Section 844(e).

MICHAEL BAILEY
United States Attorney
District of Arizona

/s/

A TRUE BILL
/s/

FOREPERSON OF THE GRAND JURY
Date: September 29, 2020

 

 

DAVID A. PIMSNER
TODD M. ALLISON
Assistant U.S. Attorney

 

 

 

 
